Exhibit 10.2
 
NEITHER THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE
NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE EXERCISABLE HAVE BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR ANY APPLICABLE STATE
SECURITIES LAWS AND THE SECURITIES MAY NOT BE SOLD OR TRANSFERRED WITHOUT
COMPLIANCE WITH THE REGISTRATION OR QUALIFICATION PROVISIONS OF APPLICABLE
FEDERAL AND STATE SECURITIES LAWS OR APPLICABLE EXEMPTIONS THEREFROM.


Warrant No. 2010 - # 1
 
 
Void After April 30, 2017
Right to Purchase 650,000 (subject to the qualifications and adjustments set
forth herein) shares of  Common Stock of Physicians Formula Holdings, Inc.



PHYSICIANS FORMULA HOLDINGS, INC.


Common Stock Purchase Warrant


April 30, 2010


Physicians Formula Holdings, Inc., a Delaware corporation (the “Company”),
hereby certifies that for good and valuable consideration, MILL ROAD CAPITAL,
L.P., and its successors and assigns (the “Holder”), is entitled to subscribe
for and purchase from the Company an aggregate of 650,000 validly issued, fully
paid and nonassessable shares of Common Stock, par value $0.01 per share, of the
Company (“Common Stock”) at a purchase price per share equal to $0.25 (the
“Exercise Price”), all subject to the terms, conditions and adjustments as
hereinafter provided.  The Exercise Price shall be subject to adjustment from
time to time pursuant to the provisions of Section 6 hereof.
 
This Warrant is issued pursuant to, and in accordance with, the Senior
Subordinated Note Purchase and Security Agreement dated as of November 6, 2009
by and among the Company, Physicians Formula, Inc. (a wholly-owned subsidiary of
the Company), the Guarantors party thereto and Holder, as amended, restated,
supplemented or otherwise modified from time to time, including by that certain
First Amendment to Senior Subordinated Note Purchase and Security Agreement
dated as of February 3, 2010 and that certain Second Amendment to Senior
Subordinated Note Purchase and Security Agreement dated as of the date hereof
(the “Purchase Agreement”), and is subject to the terms thereof.


Section 1.                      Definitions.  Unless otherwise defined herein,
capitalized terms shall have the meaning given to them in the Purchase
Agreement.  As used herein, the following terms shall have the following
meanings, unless the context otherwise requires:
 
 
 

--------------------------------------------------------------------------------

 
 
(a)           “Fair Market Value” shall mean, as of the date of determination:
(i) if the Common Stock is listed on a national securities exchange, the Fair
Market Value shall be the last reported sale price of the Common Stock on such
exchange or market system on the last Business Day prior to the date of exercise
of this Warrant or, if no such sale is made on such day, the average closing bid
and asked price for such day on such exchange or market system; (ii) if the
Common Stock is not listed, the Fair Market Value shall be the mean of the last
reported bid and asked prices reported by OTC Bulletin Board or other similar
over-the-counter quotation service on the last Business Day prior to the date of
exercise of this Warrant or (iii) if the Common Stock is not so listed and bid
and asked prices are not so reported, the Fair Market Value shall be an amount
determined mutually by (x) a majority of the members of the Board of Directors
of the Company, and (y) the Holder.  If the Board of Directors and the Holder
are unable to agree on the Fair Market Value within five (5) Business Days, the
Fair Market Value shall be determined by an Independent Appraiser (as defined
below) selected by agreement of the Board of Directors and the Holder. If the
parties cannot agree upon an Independent Appraiser within five (5) Business
Days, then, within a further five (5) Business Days, the parties shall each
select one Independent Appraiser and the two Independent Appraisers shall,
within a further five (5) Business Days, select a third Independent Appraiser
who shall determine the Fair Market Value.  “Independent Appraiser” shall mean
any nationally recognized independent auditing firm or investment banking firm
that does not provide services directly to either party.  Any determination of
the Fair Market Value by an Independent Appraiser shall be based on a valuation
of the Company as an entirety without regard to any discount for minority
interests or disparate voting rights among classes of Capital Stock.


(b)           “Warrant Expiration Date” shall mean 5:00 p.m., Pacific Time, on
the seventh anniversary of the date of this Warrant; provided, that, if such
date is not a Business Day, the next Business Day immediately thereafter.


Section 2.                      Transfers; Negotiability.  This Warrant and the
shares of Common Stock issuable upon exercise of this Warrant may not be
transferred or assigned in whole or in part without compliance with applicable
federal and state securities laws by the transferor and the transferee.  Subject
to compliance with any applicable securities laws, this Warrant and all rights
hereunder are transferable, in whole or in part, upon surrender of this Warrant
at the principal office of the Company, together with a written assignment of
this Warrant duly executed by the Holder or its agent or attorney and funds
sufficient to pay any transfer taxes payable upon the making of such
transfer.  Upon such surrender and, if required, such payment, the Company shall
execute and deliver a new Warrant or Warrants in the name of the assignee or
assignees and in the denomination or denominations specified in such instrument
of assignment, and this Warrant shall promptly be cancelled.  Until this Warrant
is transferred on the books of the Company, the Company may treat the registered
holder hereof as the absolute owner hereof for all purposes, notwithstanding any
notice to the contrary.
 
Section 3.                      Exercise of Warrant.


3.1           Manner of Exercise.  Subject to the terms and conditions set forth
herein, this Warrant may be exercised, in whole or in part (but not as to a
fractional share of Common Stock), by the Holder at any time or from time to
time, on any Business Day on or prior to the Warrant Expiration Date by (i) the
delivery of a duly executed exercise form in the form attached as Exhibit A
hereto (an “Exercise Form”) to the Company at its office at 1055 West 8th
Street, Azusa, California 91702, or at such other office as the Company may
designate by notice in writing, and (ii) the delivery of payment to the Company
by cash, check made payable to the order of the Company, wire transfer of funds
to a bank account designated by the Company or any other means approved by the
Company, an amount equal to the aggregate Exercise Price for all shares of
Common Stock as to which this Warrant is exercised.  In lieu of payment of the
aggregate Exercise Price, the Holder may from time to time convert this Warrant,
in whole or in part, into a number of shares of Common Stock determined by using
the following net issuance formula:


X=((P)(A-B))/A
 
 
-2-

--------------------------------------------------------------------------------

 
 
where


X =           the number of shares of Common Stock to be issued to the holder
for theportion of this Warrant being exercised;
 
P =
the number of shares of common stock purchasable under this Warrant or, if only
a portion of the Warrant is being exercised, the portion of the Warrant being
exercised, at the date of calculation;

A =           the Fair Market Value of one share of Common Stock as of the
exercisedate; and
B =           the Exercise Price as in effect on the exercise date.


3.2           Issuance of Common Stock.


(a)           Upon receipt of the documents and payments described in Section
3.1 hereof, the Company shall, within five (5) Business Days, (x) if a
registration statement relating to the shares of Common Stock issuable upon
exercise of this Warrant is effective, and the Company’s transfer agent for its
Common Stock (the “Transfer Agent”) is participating in The Depository Trust
Company (“DTC”) Fast Automated Securities Transfer Program, upon the request of
the Holder, cause to be credited such aggregate number of shares of Common Stock
to which the Holder is entitled pursuant to such exercise to the Holder’s or its
designee’s balance account with DTC through its Deposit Withdrawal Agent
Commission system, or (y) issue and deliver to the address as specified in the
Exercise Form, a certificate, registered in the name of the Holder or its
designee, for the number of shares of Common Stock to which the Holder is
entitled pursuant to such exercise, together with an amount in cash in lieu of
any fraction of a share, as hereinafter provided.  The credit or stock
certificate or certificates so delivered shall be in the denomination specified
in the Exercise Form and shall be registered in the name of the Holder or its
permitted designee (as specified in the Exercise Form).  This Warrant shall be
deemed to have been exercised and a certificate or certificates for shares of
Common Stock shall be deemed to have been issued, and the Holder or its
permitted designee (as specified in the Exercise Form) shall be deemed to have
become a holder of such shares for all purposes as of the close of business on
the date on which the Exercise Form and payments described in Section 3.1
hereof, are received by the Company as aforesaid.  The Holder of the Warrant
shall tender this Warrant to the Company within a reasonable period of time
after exercise pursuant to Section 3.1, but in any event within five (5)
Business Days.  Upon receipt of the tendered Warrant, unless this Warrant has
expired or all of the purchase rights represented hereby have been exercised,
the Company shall deliver to the Holder or its permitted designee (as specified
in the Exercise Form) a new Warrant evidencing the rights of such holder to
purchase the unpurchased shares of Common Stock called for by this Warrant,
which new Warrant shall in all other respects be identical with this
Warrant.  The tender and exchange of this Warrant when partially exercised and
the delivery by the Company of a replacement Warrant pursuant to the preceding
sentence, shall not be required for the Holder to exercise this Warrant to
purchase any unpurchased shares of Common Stock called for by this Warrant.  The
Company shall pay any documentary or issue stamp taxes attributable to the
issuance of this Warrant, a replacement Warrant or the shares of Common Stock
issuable upon exercise of this Warrant.
 
 
-3-

--------------------------------------------------------------------------------

 
 
(b)           Upon any exercise of this Warrant, the Company may require
customary representations from the Holder that the Holder is an “accredited
investor” as defined in 501(a) under the Securities Act, to assure that the
issuance of the Common Stock hereunder shall not require registration or
qualification under the Securities Act of 1933, as amended (the “Securities
Act”), or any state securities laws.


3.3           Fractional Shares.  No fractional Shares shall be issuable upon
exercise of the Warrant and the number of shares of Common Stock to be issued
upon exercise of the Warrant shall be rounded down to the nearest whole share of
Common Stock.  If a fractional share interest arises upon any exercise of the
Warrant, the Company shall eliminate such fractional share interest by paying
Holder the amount computed by multiplying the fractional interest by the Fair
Market Value of a whole share of Common Stock as of the exercise date over the
Exercise Price for such fractional share.


Section 4.                      Mutilated or Missing Warrant.  In case this
Warrant shall be mutilated, lost, stolen, or destroyed, the Company shall issue
in exchange and substitution of and upon cancellation of the mutilated Warrant,
or in lieu of and substitution for the Warrant lost, stolen or destroyed, a new
Warrant of like tenor and for the purchase of a like number of shares of Common
Stock, but only upon receipt of a written statement reasonably satisfactory to
the Company of such loss, theft or destruction of the Warrant, and with respect
to a lost, stolen or destroyed Warrant, indemnity reasonably satisfactory to the
Company with respect thereto.


Section 5.                      Reservation of Common Stock.  The Company hereby
represents and warrants that there have been reserved, and the Company shall at
all applicable times keep reserved until issued (if necessary) as contemplated
by this Section 5, out of the authorized and unissued shares of Common Stock,
100% of the number of shares issuable upon exercise of the rights of purchase
represented by this Warrant.  The Company agrees that all shares of Common Stock
issued upon due exercise of the Warrant shall be, at the time of delivery of the
certificates for such shares of Common Stock, duly authorized, validly issued,
fully paid and non-assessable shares of Common Stock of the Company.


Section 6.                      Adjustments.  Subject and pursuant to the
provisions of this Section 6, the Exercise Price and number of shares of Common
Stock subject to this Warrant shall be subject to adjustment from time to time
as set forth hereinafter.


6.1           Dividend, Subdivision or Combination of Common Stock.  If the
Company at any time or from time to time, after the issuance of this Warrant but
prior to the exercise thereof subdivides (by any stock split, stock dividend,
recapitalization or otherwise) its outstanding shares of Common Stock into a
greater number of shares, the Exercise Price in effect immediately prior to such
subdivision shall be proportionately reduced and the aggregate number of shares
of Common Stock for which this Warrant is exercisable (the “Warrant Share
Number”) shall be proportionately increased.  If the Company at any time
combines (by reverse stock split, recapitalization or otherwise) its outstanding
shares of Common Stock into a smaller number of shares, the Exercise Price in
effect immediately prior to such combination shall be proportionately increased
and the Warrant Share Number shall be proportionately decreased.  An adjustment
made pursuant to this Section 6.1 shall become effective retroactively (x) in
the case of any such dividend or distribution, to a date immediately following
the close of business on the record date for the determination of holders of
shares of Common Stock entitled to receive such dividend or distribution or (y)
in the case of any such subdivision, combination or reclassification, to the
close of business on the day upon which such corporate action becomes effective.
 
 
-4-

--------------------------------------------------------------------------------

 
 
6.2           Certain Distributions.  In case the Company shall at any time or
from time to time, after the issuance of this Warrant but prior to the exercise
hereof, distribute to all holders of shares of Common Stock (including any such
distribution made in connection with a merger or consolidation in which the
Company is the resulting or surviving entity and shares of Common Stock are not
changed or exchanged) cash, evidences of indebtedness of the Company or another
issuer, securities of the Company or another issuer or other assets (excluding
dividends or distributions payable in shares of Common Stock for which
adjustment is made under Section 6.1) or rights or warrants to subscribe for or
purchase any of the foregoing, then, and in each such case, (i) the Exercise
Price then in effect shall be adjusted (and any other appropriate actions shall
be taken by the Company) by being multiplied by a fraction (x) the numerator of
which shall be the Fair Market Value of Common Stock immediately prior to the
date of distribution less the then fair market value (in the case of
distributions other than cash, as determined by a majority of the members of the
Board of Directors of the Company) of the portion of the cash, evidences of
indebtedness, securities, other assets or rights so distributed or of such
rights or warrants applicable to one share of Common Stock and (y) the
denominator of which shall be the Fair Market Value of the Common Stock
immediately prior to the date of distribution (but such fraction shall not be
greater than one) and (ii) the Warrant Share Number shall be increased by being
multiplied by a fraction (x) the numerator of which shall be the Fair Market
Value of one share of Common Stock immediately prior to the record date for the
distribution of such cash, evidences of indebtedness, securities, other assets
or rights or warrants and (y) the denominator of which shall be the Fair Market
Value of one share of Common Stock immediately prior to such record date less
the fair market value (in the case of distributions other than cash, as
determined by a majority of the members of the Board of Directors of the
Company) of the portion of such cash, evidences of indebtedness, securities,
other assets or rights or warrants so distributed.  Such adjustment shall be
made whenever any such distribution is made and shall become effective
retroactively to a date immediately following the close of business on the
record date for the determination of stockholders entitled to receive such
distribution.
 
6.3           Consolidation, Merger, etc.  If any (i) capital reorganization,
(ii) reclassification, (iii) consolidation, merger, tender offer or other
business combination of the Company with another entity that involves a transfer
of more than fifty percent (50%) of the voting power of the Company, (iv) the
sale of all or substantially all of the Company’s assets to another entity, or
(v) voluntary sale, conveyance, exchange or transfer of the voting Capital Stock
of the Company that involves the sale, conveyance, exchange or transfer of more
than fifty percent (50%) of the voting power of the Company (each, an
“Extraordinary Event”) shall be effected, then, prior to the consummation of
such Extraordinary Event, the Company shall make appropriate provision,
including providing written notice of the Extraordinary Event to the Holder at
least ten (10) Business Days prior to effecting such Extraordinary Event, to
ensure that the Holder shall thereafter have the right to purchase and receive,
upon exercise hereof and the payment of the Exercise Price, in lieu of the
shares of Common Stock of the Company immediately theretofore purchasable and
receivable upon the exercise of this Warrant, such shares of stock, securities
or property (including cash) as may be issued or payable with respect to or in
exchange for a number of shares of Common Stock of the Company immediately
theretofore purchasable and receivable upon the exercise of this Warrant had
such Extraordinary Event not taken place, and in any such case appropriate
provision shall be made with respect to the rights and interests of the Holder
to the end that the provisions hereof (including, without limitation, provisions
for adjustments of the Exercise Price and of the number of shares purchasable
upon the exercise of this Warrant) shall thereafter be applicable, as nearly as
may be, in relation to any shares of stock, securities or property thereafter
deliverable upon the exercise hereof (without duplication with Sections 6.1 and
6.2 hereof).  The Holder agrees to keep all information it receives regarding
the Extraordinary Event confidential until such time as the Company has
disclosed such information publicly. The foregoing provisions shall similarly
apply to successive Extraordinary Events.
 
 
-5-

--------------------------------------------------------------------------------

 
 
6.4           Other Changes.  In case the Company at any time or from time to
time, after the issuance of this Warrant but prior to the exercise hereof, shall
take any action affecting its Common Stock similar to or having an effect
similar to any of the actions described in any of Sections 6.1, 6.2 or 6.3 (but
not including any action described in any such Section) and it would be
equitable in the circumstances to adjust the Exercise Price and Warrant Share
Number as a result of such action, then, and in each such case, the Exercise
Price and Warrant Share Number shall be adjusted in such manner and at such time
as a majority of the Board of Directors and the Holder in good faith determine
would be equitable in the circumstances.


6.5           No Impairment.  The Company shall not, by amendment of its
Certificate of Incorporation or through a reorganization, transfer of assets,
consolidation, merger, dissolution, issue, or sale of securities or any other
voluntary action, avoid or seek to avoid the observance or performance of any of
the terms to be observed or performed under this Warrant by the Company, but
shall at all times in good faith assist in carrying out of all the provisions of
this Warrant and in taking all such action as may be necessary or appropriate to
protect Holder’s rights against impairment.


6.6           Certificate as to Adjustments.  Upon each adjustment of the
Exercise Price, and/or number of shares of Common Stock, the Company shall
promptly notify Holder in writing, and, at the Company’s expense, promptly
compute such adjustment, and furnish Holder with a certificate of its Chief
Financial Officer setting forth such adjustment and the facts upon which such
adjustment is based. The Company shall, upon written request, furnish Holder a
certificate setting forth the Exercise Price and number of shares of Common
Stock in effect upon the date thereof and the series of adjustments leading to
such Exercise Price and number of shares of Common Stock.
 
Section 7.                      Notices.  Unless otherwise provided, any notice
required or permitted under this Warrant shall be given in writing and shall be
deemed effectively given as hereinafter described (i) if given by personal
delivery, then such notice shall be deemed given upon such delivery, (ii) if
given by telex or facsimile, then such notice shall be deemed given upon receipt
of confirmation of complete transmittal, (iii) if given by mail, then such
notice shall be deemed given upon the earlier of (A) receipt of such notice by
the recipient or (B) five days after such notice is deposited in first class
mail, postage prepaid, and (iv) if given by an internationally recognized
overnight air courier, then such notice shall be deemed given one day after
delivery to such carrier.  All notices to Holder shall be addressed to the
Holder’s address set forth on the signature page hereto, or at such other
address as shall have been furnished to the other parties hereto in writing, or
if to the Company at: 1055 West 8th Street, Azusa, California 91702.
 
 
-6-

--------------------------------------------------------------------------------

 
 
Section 8.                      Registration Rights.  The initial holder of this
Warrant is entitled to the benefit of certain registration rights with respect
to the shares of Common Stock issuable upon the exercise of this Warrant as
provided in the Registration Rights Agreement dated as of the date hereof, by
and between the Holder and the Company, and any subsequent holder hereof shall
be entitled to such rights to the extent provided in the Registration Rights
Agreement.


Section 9.                      Successors.  All the covenants and provisions
hereof by or for the benefit of the Holder shall bind and inure to the benefit
of its respective successors and assigns hereunder.


Section 10.                      Governing Law.  This Warrant shall be governed
by, and construed in accordance with, the internal laws of the State of New
York, without regard to the provisions thereof relating to conflict of laws.


Section 11.                      No Rights as Shareholder.  Prior to the
exercise of this Warrant, the Holder shall not have or exercise any voting
rights or other rights as a shareholder of the Company by virtue of its
ownership of this Warrant.


Section 12.                      Amendments.  This Warrant shall not be amended
without the prior written consent of the Company and the Holder; provided, that
with the written consent of the Holder (which consent shall not be unreasonably
withheld) the Company may amend this Warrant in a manner not adverse to the
Holder to effect any adjustments required to comply with the Company’s
obligations hereunder as described in Section 6.3.


Section 13.                      Section Headings.  The section headings in this
Warrant are for the convenience of the Company and the Holder and in no way
alter, modify, amend, limit or restrict the provisions hereof.


[remainder of this page intentionally left blank]
 
 
-7-

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Company has caused this Warrant to be duly executed, as
of the 30th day of April, 2010.


PHYSICIANS FORMULA HOLDINGS, INC.






 
By:
/s/ Jeffrey P. Rogers
 

 
Name: Jeffrey P. Rogers

 
Title: President



HOLDER


MILL ROAD CAPITAL, L.P.


By: Mill Road Capital GP LLC,
       its General Partner






By: /s/ Charles Goldman                
                                                      
Name: Charles Goldman
Title: Managing Director
Address:                382 Greenwich Avenue
Greenwich, CT 06830
 
 
 

--------------------------------------------------------------------------------

 
 
APPENDIX A
PHYSICIANS FORMULA HOLDINGS, INC.
WARRANT EXERCISE FORM


To: PHYSICIANS FORMULA HOLDINGS, INC.


The undersigned hereby irrevocably elects to exercise the right of purchase
represented by the within Warrant (“Warrant”) for, and to purchase thereunder by
the payment of the Exercise Price and surrender of the Warrant, _______________
shares of Common Stock (“Warrant Shares”) provided for therein, and requests
that certificates for the Warrant Shares be issued as follows:


_______________________________
Name
________________________________
Address
________________________________
________________________________
Federal Tax ID or Social Security No.


and delivered by


q              certified mail to the above address, or
q              electronically (provide DWAC Instructions:___________________),
or
q              other (specify: __________________________________________).


and, if the number of Warrant Shares shall not be all the Warrant Shares
purchasable upon exercise of the Warrant, that a new Warrant for the balance of
the Warrant Shares purchasable upon exercise of this Warrant be registered in
the name of the undersigned Holder or the undersigned’s Assignee as below
indicated and delivered to the address stated below.


Dated: ___________________, ____


Signature:______________________
______________________________
Name (please print)
______________________________
______________________________
Address:
______________________________


Assignee:
_______________________________
_______________________________
_______________________________
 
 
A-1

--------------------------------------------------------------------------------

 


APPENDIX B
PHYSICIANS FORMULA HOLDINGS, INC.
NET ISSUE ELECTION NOTICE




To: PHYSICIANS FORMULA HOLDINGS, INC.


Date:_________________________




The undersigned hereby elects under Section 3.1 of the Warrant to surrender the
right to purchase ____________ shares of Common Stock pursuant to this Warrant
and hereby requests the issuance of _____________ shares of Common Stock.  The
certificate(s) for the shares issuable upon such net issue election shall be
issued in the name of the undersigned or as otherwise indicated below.




_________________________________________
Signature


_________________________________________
Name for Registration


_________________________________________
Mailing Address
 
 
B-1

--------------------------------------------------------------------------------

 

